On Rehearing.
Hoave, J.
A rehearing having been granted in this case and an oral argument made, we have had it under advisement for some time and given it a careful examination, but we are unable to change the views heretofore expressed.
The certificate of indebtedness upon which the proceeding is brought is genuine; it is duly signed by Prados and Pemberton, chairmen of finance committees, who were authorized by law to sign such documents, and registered by P. Labarre, DeiAuty Controller, and there is. nothing to show that it was a fraud, whatever irregularities there may have been in the other dealings of Coleman & Co. with the committees. The relator is admitted to have bought it in good faith, and he therefore is entitled to Ms mandamus under the act of 1871, No. 103. We can not find that this act is unconstitutional, and we can not refuse to-obey it simply because we may not think it a wise law. Our views of public policy, like those of other citizens, may be expressed at the ballot box, but we have no right, as judges, to enforce them by a decree of court.
The fact that legislative power may be abused, is no argument against its existence; and it has been long settled in this State, as well as in American jurisprudence generally, that a law will not bo declared unconstitutional unless it be clearly so. Indeed, in the earlier days of the Republic, the right of courts to declare any law unconstitutional was gravely doubted.
It is in vain to argue such a case as this by analogies drawn from the rights of private individuals. Analogies are proverbially deceptive, and there is a wide difference between the funds and franchises of a private person and those of a political corporation. A public, and *61especially a municipal corporation, is created for a political purpose. 2 Kent, 275. It is invested with subordinate legislative powers, to be exercised for local purposes connected with the public good, and is subject to the control of the Legislature of the State. 2 Kent, 275. When it holds specific property for municipal purposes, that property is said by some to be invested with the security of private rights, but in most other respects the State, through the Legislature, has full control. “If the corporation be public in the strict sense,” says Mr. Kent (vol. 2, 301)', “the government has the sole right as trustee of the public interest, to inspect, regulate, control and direct the corporation and its funds and franchises, because the whole interest and franchises are given for the public uso and advantage.”
“In respect to public or municipal corporations, which exist only for public purposes, as counties, cities and towns, the Legislature, under proper limitations, have a right to change, modify, enlarge, restrain or destroy them, securing, however, the property for the use of those for whom, it was purchased.” 2 Kent, 305.
“A public corporation instituted for purposes connected with the administration of the government may be controlled by the Legislature, because such a corporation is not a contract within the purview of the Constitution of the United States. In those public corporations there is in reality but one party, and the trustees or governors of the corporation are merely trustees for the public.”
These principles, stated nearly fifty years ago by Mr. Kent as the better opinion of the American courts, were adopted to the fullest extent by the Supreme Court of Louisiana at least a quarter of a century ago (3 An. 306, 1 An. 162, 5 An. 065, 11 An. 54, 1 An. 438), and nothing could be plainer and broader than the views expressed in this regard by the court through Mr. Justice Preston in the case of Police Jury v. Shreveport, 5 An. 661, in the year 1850. Every argument as to unconstitutionality made in this case was made in that and in the cases to which the organ of the court referred, but without avail. We are at a loss to perceive any good reason why we should ignore this well settled jurisprudence, and usurp a sort of general superintending control over the Legislature in these matters.
Our predecessors, as early as the year 1813, disclaimed such a power even over inferior courts, (3 M. 42), and surely it ought not to be hinted at as existing with regard to a co-ordinate branch of the government.
It is therefore ordered that the judgment heretofore rendered by us remain undisturbed.